 

Exhibit 10.2
 
May 4, 2011
 
Via Email


[NAME]
Email: [______________]


Dear [NAME]:
 
I am pleased to inform you that you have been granted a non-qualified option
(the "Option") to purchase shares (“Shares”) of common stock of Innodata Isogen,
Inc. (the "Company").  Your grant has been made under the Company's 2009 Stock
Plan. A copy of the Plan is attached to this letter.


Grant Date: May 2, 2011
Number of Shares That May Be Purchased On Exercise of the Option:  [NUMBER OF
SHARES]
Option Exercise Price per Share:  $2.59
Option Expiration Date: May 1, 2018


For the Option to be valid, you must within 30 days after receipt sign, date and
return the original of this letter to Amy Agress, Vice President and General
Counsel, Innodata Isogen, Inc., Three University Plaza, Hackensack, New Jersey
07601 USA; email aagress@innodata-isogen.com.


Vesting: 100% of the Shares vest on May 2, 2014, subject to the provisions set
forth in “Employment Requirements” [ADD IF APPLICABLE and “Change of Control”
below].


Exercise:
You may exercise this Option at any time, in whole or in part, to purchase a
whole number of vested Shares by following the exercise procedures set up by the
Company. All exercises must take place before the Expiration Date, or such
earlier date as is set forth below under Employment Requirements.  Each exercise
must be for no less than 500 Shares, until there are less than 500 Shares
remaining.


Employment Requirements:
Except as set forth below, in the event that you or the Company (or a subsidiary
of the Company) terminates your employment (whether voluntary or involuntary and
whether or not for cause or good reason or otherwise), all further vesting of
the Shares under this Option will cease as of your last day of employment, and
all unvested Shares will be cancelled. The Option to exercise vested Shares will
expire 60 days after your employment ceases. In the event your employment is
terminated by your death or disability, the Option will expire 12 months after
such termination.

 
 

--------------------------------------------------------------------------------

 
 

[The actual grant letter for each optionee incorporates by reference any change
of control, accelerated vesting, or similar provisions that are set out in any
employment agreement for such optionee.]


Securities Laws Restrictions. You represent that when you exercise your Option
you will be purchasing Shares for your own account and not on behalf of
others.  You understand and acknowledge that federal and state securities laws
govern and restrict your right to offer, sell or otherwise dispose of any Shares
unless otherwise covered by a Form S-8 or unless your offer, sale or other
disposition thereof is otherwise registered under the Securities Act of 1933, as
amended, (the "1933 Act") and state securities laws or, in the opinion of the
Company's counsel, such offer, sales or other disposition is exempt from
registration thereunder.  You agree that you will not offer, sell or otherwise
dispose of any Shares in any manner (i) which would require the Company to file
any registration statement (or similar filing under state laws) with the
Securities and Exchange Commission or to amend or supplement any such filing or
(ii) in any manner which would violate or cause the Company to violate the 1933
Act, the rules and regulations promulgated thereunder or any other state or
federal law, or (iii) other than during “window periods” from time to time
announced by the Company in its sole discretion.  You further understand that
the certificates for any Shares you purchase will bear such legends as the
Company deems necessary or desirable in connection with the 1933 Act or other
rules, regulations or laws.  If you are a director, officer or principal
shareholder, Section 16(b) of the Securities Exchange Act of 1934 further
restricts your ability to sell or otherwise dispose of Shares.


Non-Transferability of Option.  The Option is personal to you and is
non-transferable by you other than by will or the laws of descent and
distribution or as otherwise permitted by the Plan.  During your lifetime only
you can exercise the Option except as otherwise permitted by the Plan.  Upon
your death, the person or persons to whom your rights pass by will or laws of
descent and distribution will have the right to exercise the Option.


Withholding Taxes.  The Company shall have the right to withhold from your
salary or other compensation any withholding taxes payable as a result of your
receipt of Shares. The Company shall also have the right to require that you pay
to it all such withholding taxes in cash as a condition precedent to the
exercise of this Option. You agree to notify the Company when you sell or
otherwise transfer or dispose of the Shares.


Conformity with Plan.  The Option is intended to conform in all respects with,
and is subject to all applicable provisions of, the Plan, which is incorporated
herein by reference.  Any inconsistencies between this letter and the Plan shall
be resolved in accordance with the terms of the Plan.  By executing and
returning the enclosed copy of this letter, you acknowledge your receipt of the
Plan and agree to be bound by all the terms of the Plan.  All definitions stated
in the Plan apply to this letter. YOU SHOULD READ THE PLAN CAREFULLY.


Employment and Successors.  Nothing herein confers any right or obligation on
you to continue in the employ of the Company or any subsidiary or shall affect
in any way your right or the right of the Company or any subsidiary, as the case
may be, to terminate your employment at any time.  The agreements contained in
this letter shall be binding upon and inure to the benefit of any successor of
the Company.

 
 

--------------------------------------------------------------------------------

 
 

Entire Agreement.  This agreement constitutes the entire understanding between
you and the Company, and supersedes all other agreements, whether written or
oral, with respect to the Option referred to in this letter.


Please sign the extra copy of this letter in the space below and return it to
the Company to confirm your understanding and acceptance of the agreements
contained in this letter.



 
Very truly yours,
         
[Authorized Signatory]
 
Innodata Isogen, Inc.

 
By signing below I acknowledge my understanding of and agreement to all of the
terms and conditions contained in this letter.
 

[NAME]
 

 
 
 

--------------------------------------------------------------------------------

 